DETAILED ACTION

Applicant's submission filed on 10/7/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re Claims 1 & 12: The limitation, “wherein the correlation mark, the key, and the at least one raised feature are printed by a single printing device with a single printhead that dispenses ultraviolet (UV) cured ink to print the correlation mark, the key, and the at least one raised feature,” lacks support in the original disclosure.

Specification, in Paragraph 48, recites, “In one embodiment, the authentication tag 100 of the present disclosure may be printed in a single device as part of a single printing process.”  Even if we assume that the authentication tag 100 of the present disclosure includes all of the correlation mark, the key, and the at least one raised feature, there is no disclosure of a single printing device with a single printhead that dispenses ultraviolet (UV) cured ink to print the correlation mark, the key, and the at least one raised feature.
Dependent claims 3, 5-11, and 14-19 are non-compliant at lease due to dependency on the non-compliant base claims.
Lack of prior art rejection should not be inferred to be an indication of an allowability.

Response to Arguments
Applicant's arguments have been fully considered but are moot due to new ground of rejection in part and are not persuasive in part.
The limitation, “wherein the correlation mark, the key, and the at least one raised feature are printed by a single printing device with a single printhead that dispenses 
All current Admitted Prior Art originated from official notices.  Examiner has consistently indicated this fact in the Office Action paragraph headings, e.g. “APA 1 (First Admitted Prior Art - formally Official Notice).”
In MPEP 2144.03, following is stated: “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”

Conclusion                                                                                                                                                                                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIEN M LE/Primary Examiner, Art Unit 2887